DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/19/2019, 3/2/2020, 1/13/2021 & 7/23/3021was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  






A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2010/0086597 A1) to Woo et al.  (hereinafter Woo).
	Woo is directed toward the production of biodegradable microcapsules for drug encapsulation and delivery.  Woo discloses at paragraph [0007] that a biodegradable polymer of lactide-co-glycolide is used to encapsulate the drug compound of octreotide, which reads on Applicants species of biodegradable polymer and drug.  Woo discloses at paragraph [0038] that the microsphere produced has a drug dissolved in an organic solvent of methanol.  Woo discloses at paragraph [0040] that the continuous phase is aqueous and may contain a surfactant.  Woo discloses at paragraph [0042] that solvent extraction is performed by removing the continuous phase and adding back in warm and cold continuous phase solvents in repeated operations, which would be discontinuously removed.  Woo discloses at paragraph [0010] that the microspheres have less than 2000 ppm residual solvent that includes to zero, which overlaps reads on 600 ppm or less.   Woo discloses at paragraph [0035] that PVP is used as an organic solvent.  Woo discloses at paragraph [0050] that the PLGA polymer is typically a 50:50 ratio, which reads on Applicants range of 99:1 to 50:50 range.  Woo discloses at paragraph [0030] that the solvent of PVA in the continuous aqueous phase may be 0.35% that reads on Applicants range of 0.01% to 20% range.    Woo discloses each and every element as arranged in claims 1-20.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766